ACCEPTED
                                                                                     03-15-00427-CV
                                                                                             8040048
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                12/1/2015 4:18:00 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                         No. 03-15-00427-CV
        ____________________________________________________
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                        In the Court of Appeals                  AUSTIN, TEXAS

                     for the Third Judicial District         12/1/2015 4:18:00 PM
                                                               JEFFREY D. KYLE
                             Austin, Texas                           Clerk

        ____________________________________________________

              GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                        OF THE STATE OF TEXAS, AND
           KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                           Appellants,

                                       v.

                          AUTOHAUS LP, LLP,
                                         Appellee.
        ____________________________________________________

              On Appeal from the 419th Judicial District Court
                          Travis County, Texas
        ____________________________________________________

           UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLANTS’ BRIEF
        ____________________________________________________

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 36.8(d),

Appellants Glenn Hegar, Comptroller of Public Accounts of the State of Texas,

and Ken Paxton, Attorney General of the State of Texas (hereinafter collectively

“Appellants”), move to extend the time to file the appellants’ brief, by ten (10)

days, from the current deadline of Friday, December 4, 2015, to a proposed new

deadline of Monday, December 14, 2015.
                                           I.

         Appellants have received one prior 30-day extension of time to file their

brief.

                                          II.

         The Appellants’ brief is currently due December 4, 2015. Appellants seek

an additional 10 days to file their brief, which would extend the deadline to

December 14, 2015.

                                          III.

         This extension is necessary because during the current 30-day period for

preparing appellants’ brief, Appellants’ counsel has been responsible for:

         (1)   overseeing production of documents on November 5, 2015 in
               response to a third-party subpoena in Cantilo v. Bennett, LLP., Special
               Deputy Receiver of Santa Fe Auto Insurance Co. v. Bailey, Crow,
               Kulger & Arnold, LLP, et. al., No. D-1-GN-15-000799, in the 98th
               Judicial District of Travis County, Texas;

         (2)   assisting counsel for the State of Texas in City of Austin v. Travis
               Central Appraisal District, et al., No. D-1-GN-15-003492, pending in
               the 126th Judicial District of Travis County, Texas, and attending a
               hearing on the same on November 6, 2015;

         (3)   assisting with the preparation of oral argument in Glenn Hegar,
               Comptroller of Public Accounts and Ken Paxton, Texas Attorney
               General v. CheckFree Services Corporation, No. 14-15-00027-CV,
               pending in the Fourteenth Court of Appeals (argued by Quinn Ryan
               on November 12, 2015); and

         (4)   representing a state agency from whom documents were requested in
               a federal grand jury subpoena (further details omitted due to federal
               confidentiality requirements).
                                           2
      Additionally, in requesting her first extension, Appellants’ counsel failed to

consider both the upcoming Veteran’s Day and Thanksgiving Day holidays.

Appellants’ counsel’s office was closed all day Wednesday, November 11, 2015,

and   from    noon    Wednesday,        November   25,   2015,    through    Sunday,

November 29, 2015. Additionally, Appellants’ counsel was sick and out of the

office for part of the day Tuesday, November 24, 2015, and also out of the office

part of the day Monday, November 30, 2015.

      This request is not made for delay, but to ensure that the issues in this appeal

are properly presented to this Court.


                                          IV.

      Appellee does not oppose this motion for extension of time.

                                  CONCLUSION

      For the foregoing reasons, Appellants Glenn Hegar, Comptroller of Public

Accounts for the State of Texas, and Ken Paxton, Attorney General for the State of

Texas, respectfully request that the Court grant this motion and extend the deadline

for filing Appellants’ brief to Monday, December 14, 2015.




                                           3
                               Respectfully submitted,

                               KEN PAXTON
                               Attorney General of Texas

                               CHARLES E. ROY
                               First Assistant Attorney General

                               JAMES E. DAVIS
                               Deputy Attorney General for Civil Litigation

                               LESLI G. GINN
                               Division Chief
                               Financial Litigation and Charitable Trusts Division

                                  /s/ Cynthia A. Morales
                               CYNTHIA A. MORALES
                               Assistant Attorney General
                               Financial Litigation and Charitable Trusts Division
                               State Bar No. 14417420
                               P.O. Box 12548
                               Austin, Texas 78711-2548
                               Telephone: (512) 475-4470
                               Telecopier: (512) 477-2348
                               cynthia.morales@texasattorneygeneral.gov

                               Counsel for Appellants Glenn Hegar, Comptroller
                               of Public Accounts of the State of Texas, and Ken
                               Paxton, Attorney General of the State of Texas


                         CERTIFICATE OF CONFERENCE
      I certify that I conferred with Counsel for Appellee, David Colmenero,
regarding the foregoing motion, and he advised that Appellee is not opposed to the
foregoing motion.

                                 /s/ Cynthia A. Morales
                               CYNTHIA A. MORALES
                               Assistant Attorney General

                                        4
                           CERTIFICATE OF SERVICE
      On December 1, 2015, this Unopposed Second Motion for Extension of Time
to File Appellants’ Brief was served electronically through the electronic filing
manager and/or via email as shown below:
      David E. Colmenero/Alex Pilawski
      MEADOWS, COLLIER, REED, COUSINS,
      CROUCH & UNGERMAN, L.L.P.
      dcolmenero@meadowscollier.com

                                 /s/ Cynthia A. Morales
                               CYNTHIA A. MORALES
                               Assistant Attorney General




                                       5